 
 
 
 
 
 
 
 
 
Exhibit 10.3




SECOND AMENDMENT TO PLEDGE AGREEMENT
THIS SECOND AMENDMENT TO PLEDGE AGREEMENT (this “Amendment”), dated as of
February 21, 2013, by and among FOREST CITY RENTAL PROPERTIES CORPORATION, an
Ohio corporation (“Pledgor”) and KEYBANK NATIONAL ASSOCIATION (“KeyBank”), as
Agent for itself and the other Banks (the “Banks”) from time to time a party to
the Credit Agreement (as hereinafter defined) (KeyBank, in its capacity as
Agent, is hereinafter referred to as “Agent”).
W I T N E S S E T H:
WHEREAS, Pledgor, KeyBank, as Administrative Agent, PNC Bank, National
Association, as Syndication Agent, Bank of America, N.A., as Documentation
Agent, and certain of the Banks entered into that certain Second Amended and
Restated Credit Agreement, dated January 29, 2010 (the “Original Credit
Agreement”), which Original Credit Agreement was amended and restated in its
entirety by that certain Third Amended and Restated Credit Agreement, dated as
of March 30, 2011, by and among Pledgor, KeyBank, as Administrative Agent, PNC
Bank, National Association, as Syndication Agent, Bank of America, N.A., as
Documentation Agent, and certain of the Banks (the “Existing Credit Agreement”);
WHEREAS, pursuant to (i) the Original Credit Agreement, Pledgor executed that
certain Pledge Agreement, dated January 29, 2010 (the “Pledge Agreement”), to
secure the obligations of Pledgor under the Original Credit Agreement and
certain other agreements and (ii) the Existing Credit Agreement, Pledgor
executed that certain First Amendment to Pledge Agreement, dated January 29,
2010 (the “First Amendment”; the Pledge Agreement, as amended by the First
Amendment and as further varied, extended, supplemented, consolidated, amended,
replaced, renewed, modified or restated from time to time, the “Pledge
Agreement”), to secure the obligations of Pledgor under the Existing Credit
Agreement and certain other agreements;
WHEREAS, Pledgor KeyBank, as Administrative Agent, PNC Bank, National
Association, as Syndication Agent, Bank of America, N.A., as Documentation
Agent, and the Banks are, simultaneously herewith, entering into that certain
Fourth Amended and Restated Credit Agreement, dated of even date herewith (as
varied, extended, supplemented, consolidated, amended, replaced, renewed,
modified or restated from time to time, the “Credit Agreement”);
WHEREAS, as a condition to KeyBank’s, as Administrative Agent, PNC Bank,
National Association’s, as Syndication Agent, Bank of America, N.A.’s, as
Documentation Agent, and the Banks’ execution and delivery of the Credit
Agreement, Pledgor has agreed to enter into this Amendment;
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements set forth hereinbelow, and for other good and valuable consideration,
the receipt, adequacy, and sufficiency of which are hereby acknowledged, the
parties do hereby covenant and agree as follows:



--------------------------------------------------------------------------------



1.Definitions. Capitalized terms used in this Amendment, but which are not
otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement.
2.    Modification of the Pledge Agreement. Pledgor and Agent do hereby modify
and amend the Pledge Agreement as follows:
(a)    By deleting the reference to “$450,000,000” in the fourth “WHEREAS”
clause thereof and inserting in lieu thereof a reference to $500,000,000”.
(b)    By deleting Exhibit “A” and Exhibit “B” attached thereto in their
entirety and inserting in lieu thereof Exhibit “A” and Exhibit “B” attached to
this Amendment.
3.    References to Pledge Agreement. All references in the Loan Documents to
the Pledge Agreement shall be deemed a reference to the Pledge Agreement, as
modified and amended herein.
4.    Representations. Pledgor represents and warrants to Agent and the Banks as
follows:
(a)    The execution, delivery and performance of this Amendment and the
transactions contemplated hereby (i) are within the authority of Pledgor,
(ii) have been duly authorized by all necessary proceedings on the part of
Pledgor, (iii) do not and will not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which
Pledgor or Parent is subject or any judgment, order, writ, injunction, license
or permit applicable to Pledgor or Parent, (iv) do not and will not conflict
with or constitute a default (whether with the passage of time or the giving of
notice, or both) under any provision of the articles of incorporation, bylaws,
operating agreement, partnership agreement, declaration of trust or other
charter documents of, or any agreement or other instrument binding upon,
Pledgor, Parent, or any of their respective properties, (v) do not and will not
result in or require the imposition of any lien or other encumbrance on any of
the properties, assets or rights of Pledgor or Parent other than the liens and
encumbrances in favor of Agent contemplated by this Amendment and the other Loan
Documents, and (vi) do not require the approval or consent of any Person other
than those already obtained and delivered to Agent.
(b)    The execution and delivery of this Amendment create valid and legally
binding obligations of Pledgor enforceable in accordance with the respective
terms and provisions hereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and general principles of equity.
(c)    The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of, or
filing with, any governmental agency or authority other than those already
obtained.
(d)    The representations and warranties made by Pledgor under the Pledge
Agreement, as amended and modified by this Amendment, or otherwise made by or on
behalf of

 
2
 

--------------------------------------------------------------------------------



Pledgor in connection therewith were true and correct in all material respects
when made and are true and correct in all material respects as of the date
hereof.
5.    No Default. By execution hereof, Pledgor certifies that no Possible
Default or Event of Default has occurred and is continuing.
6.    Ratification. Except as hereinabove set forth, all terms, covenants and
provisions of the Pledge Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Pledge
Agreement as modified and amended herein and the other Loan Documents. Nothing
in this Amendment shall be deemed or construed to constitute, and there has not
otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of Pledgor or Parent under the Loan Documents.
7.    Acknowledgment of Pledgor. Pledgor hereby acknowledges, represents and
agrees that the Loan Documents, as modified and amended herein, remain in full
force and effect and constitute the valid and legally binding obligation of
Pledgor enforceable against Pledgor in accordance with their respective terms,
and that the execution and delivery of this Amendment does not constitute, and
shall not be deemed to constitute, a release, waiver or satisfaction of
Pledgor’s obligations under the Loan Documents.
8.    Grant of Security Interest; No Impairment; Continuing Security Interest.
(a)    As security for the payment and performance by Pledgor of each and all of
the indebtedness, liabilities, duties, responsibilities and obligations whether
such indebtedness, liabilities, duties, responsibilities and obligations are now
existing or are hereafter created or arising under the Pledge Agreement or any
other Loan Document, Pledgor does hereby transfer, assign, pledge, convey, and
grant to Agent, for the benefit of itself and the Banks, and does hereby grant a
security interest to Agent, for the benefit of itself and the Banks, in, all of
Pledgor’s right, title and interest in and to all Collateral referenced on
Exhibit “A” attached hereto.
(b)    Except as otherwise expressly provided herein, nothing herein contained
shall in any way (a) impair or affect the validity and priority of the lien of
the Pledge Agreement as to the collateral originally encumbered prior to the
date of this Amendment, (b) alter, waive, annul or affect any provision,
condition or covenant in the Loan Documents, or (c) affect or impair any rights,
powers or remedies under the Loan Documents.
(c)    In furtherance of the foregoing, Pledgor hereby acknowledges, represents
and agrees that the Pledge Agreement, as amended by this Amendment, creates a
continuing security interest in the Collateral listed on Exhibit “A” attached
hereto and made a part hereof) and shall (x) remain in full force and effect
until the indefeasible payment in full of the Obligations (as defined in the
Pledge Agreement) and the Banks have no further obligation to make any advances
or issue Letters of Credit under the Credit Agreement, (y) be binding upon
Pledgor and its permitted heirs, successors and assigns, and (z) inure, together
with the rights and remedies of Agent hereunder and thereunder, to the benefit
of Agent and the Banks and their respective successors, transferees and assigns.

 
3
 

--------------------------------------------------------------------------------



(d)    Nothing contained in this Amendment, including, without limitation, this
Section 8, shall in any way operate to override or limit the Collateral
Exclusion (as defined in the Pledge Agreement), and the grant of the security
interest in the Collateral set forth herein is subject to the Collateral
Exclusion as if the terms applicable thereto (including the limitations on the
Collateral Exclusion contained in the proviso at the end of the last paragraph
of Section 2 of the Pledge Agreement) were fully set forth herein.
9.    Amendment as Related Writing. This Amendment shall constitute a Related
Writing.
10.    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart.
11.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER
THE LAWS OF THE STATE OF OHIO EXCEPT TO THE EXTENT OF PROCEDURAL AND SUBSTANTIVE
MATTERS RELATING ONLY TO THE CREATION, PERFECTION (OTHER THAN PERFECTION OF A
SECURITY INTEREST IN ANY CERTIFICATE EVIDENCING COLLATERAL (TO THE EXTENT
REQUIRED TO BE DELIVERED TO AGENT HEREUNDER) BY CONTROL THEREOF, WHICH SHALL BE
GOVERNED BY THE LAWS OF THE STATE WHERE SUCH CERTIFICATE IS LOCATED) AND
FORECLOSURE OF SECURITY INTERESTS AND LIENS, AND ENFORCEMENT OF RIGHTS AND
REMEDIES AGAINST THE COLLATERAL, WHICH MATTER SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF OHIO.
12.    Miscellaneous. This Amendment shall be effective upon the execution
hereof by Pledgor and Agent and shall be binding upon and shall inure to the
benefit of the parties hereto and their respective permitted successors,
successors-in-title and assigns as provided in the Credit Agreement. All
captions in this Amendment are included herein for convenience of reference only
and shall not constitute part of this Amendment for any other purpose.
[remainder of this page intentionally left blank]



 
4
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment, under seal, as of the day and year first above written.
PLEDGOR:
FOREST CITY RENTAL PROPERTIES CORPORATION, an Ohio corporation


By: /s/James A. Ratner ___________________________
Name: James A. Ratner
Title: President and Chief Executive Officer





[Signature Page to Second Amendment to Pledge Agreement]

--------------------------------------------------------------------------------



AGENT:
KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent


By: /s/ Sara Smith
    
Name: Sara Smith
Title: AVP
  

[Signature Page to Second Amendment to Pledge Agreement]

--------------------------------------------------------------------------------

PLEDGE AGREEMENT - EXHIBIT A
Forest City Rental Properties Corporation Active Subsidiaries - January 31, 2013

Subsidiary
% Interest Directly Held by FCRPC
Date Acquired
Jurisdiction Code
Entity Type
Artus Inc.
100


2/2/1981
OH
Corporation
Atlantic Center Fort Greene, Inc.
100


9/30/1994
NY
Corporation
Ballston Common Associates, L.P.
50


4/30/1994
DE
Limited Partnership
Ballston Development Corporation
100


3/28/1984
OH
Corporation
Beachwood Venture Associates Limited Partnership
99


8/18/2006
MI
Limited Partnership
Boulevard Towers LLC
2


12/15/1998
NY
Limited Liability Company
Canton Centre Mall Limited Partnership
89


12/20/2000
OH
Limited Partnership
Center Courtland, Inc.
100


8/2/1988
OH
Corporation
Chapel Hill Apartments, Ltd.
100


6/11/2007
OH
Limited Liability Company
Deer Run Investors, LLC
37.0522


12/30/1994
OH
Limited Liability Company
F. C. Billboard, Inc.
100


3/24/1995
PA
Corporation
F. C. Canton Centre, Inc.
100


3/3/1994
OH
Corporation
F. C. Fairmont, L.L.C.
100


5/2/2011
OH
Limited Liability Company
F. C. Laurels Limited Partnership
99


9/26/1995
IL
Limited Partnership
F. C. Regency Club Limited Partnership
99


3/24/1994
NJ
Limited Partnership
F. C. Rolling Acres, Inc.
100


3/3/1994
OH
Corporation
F. C. Southridge Corp.
100


9/11/1986
OH
Corporation
F.C. Fireland, Inc.
100


9/3/1985
OH
Corporation
F.C. Member, Inc.
100


1/17/1997
NY
Corporation
F.C. MIDTOWN, LLC
2


10/1/2009
OH
Limited Liability Company
F.C. Short Pump Land Investment, Inc.
100


6/27/1996
VA
Corporation
F.C. Stonecrest Land Investment, Inc.
100


5/15/1997
GA
Corporation
F.C. Stonecrest Mall, Inc.
100


5/15/1997
GA
Corporation
F.C. Temecula, Inc.
100


7/21/1997
CA
Corporation
F.C. Webster, LLC
100


7/18/2001
OH
Limited Liability Company
F.C. Westland, LLC
100


7/18/2001
OH
Limited Liability Company
F.C. WHITEACRES LLC
2


7/13/2005
OH
Limited Liability Company
FC 1212 Retail, LLC
1


3/7/2012
DE
Limited Liability Company
FC 45/75 Sidney, Inc.
100


6/20/1997
MA
Corporation
FC 8 South, Inc.
100


6/12/2001
NY
Corporation
FC 816-818 Mission Street, LLC
100


7/28/2008
DE
Limited Liability Company
FC Bellevue Associates Limited Partnership
99


2/24/1997
WA
Limited Partnership
FC Emerald Park, Inc.
100


7/9/1997
OH
Corporation
FC LH, Inc.
100


2/6/1996
OH
Corporation
FC Manhattan, Inc.
100


11/15/2001
KS
Corporation
FC Master Associates III, Inc.
100


7/25/2006
NY
Corporation




--------------------------------------------------------------------------------



FCRPC Active Subs - January 31, 2013

Subsidiary
% Interest Directly Held by FCRPC
Date Acquired
Jurisdiction Code
Entity Type
FC Midtown Plaza, Inc.
100


3/31/1997
OH
Corporation
FC Northern Boulevard, Inc.
100


4/29/1996
NY
Corporation
FC Ohio HTC Investor, LLC
100


12/2/2010
DE
Limited Liability Company
FC Pacific, Inc.
100


12/26/1995
NY
Corporation
FC Pittsburgh, Inc. (fka Harrah's Pittsburgh Investment Company, Inc.)
100


11/13/1997
NV
Corporation
FC University Park II, Inc.
100


10/17/1996
MA
Corporation
First Forest City Brookline Street, Inc.
100


12/31/1991
MA
Corporation
First New York Management Company, Inc.
100


10/20/1987
NY
Corporation
Forest Bay, Inc.
100


6/7/1978
OH
Corporation
Forest City 42nd Street, Inc.
100


9/8/1995
NY
Corporation
Forest City 64 Sidney Street, Inc.
100


12/1/1988
OH
Corporation
Forest City Antelope Valley, Inc.
100


12/11/1987
OH
Corporation
Forest City Atlantic Housing, Inc.
100


4/15/1993
NY
Corporation
Forest City B.U.G. Building, Inc.
100


11/24/1986
NY
Corporation
Forest City Bluffside Corporation
100


3/8/1985
OH
Corporation
Forest City Bruckner, Inc.
100


6/20/1995
NY
Corporation
Forest City California Commercial Construction, Inc.
100


2/18/1988
CA
Corporation
Forest City Cambridge, Inc.
100


3/5/1984
OH
Corporation
Forest City Central Station, Inc.
100


6/12/1989
OH
Corporation
Forest City Commercial Construction Co., Inc.
100


2/23/1987
OH
Corporation
Forest City Commercial Group, Inc.
100


10/30/1997
OH
Corporation
Forest City Commercial Group, LLC
100


10/2/2012
DE
Limited Liability Company
Forest City Commercial Holdings, Inc.
100


3/24/1995
NY
Corporation
Forest City Commercial Management, Inc.
100


2/1/1985
OH
Corporation
Forest City Development California, Inc.
100


6/4/1986
CA
Corporation
Forest City East Coast, Inc.
100


5/8/1989
NY
Corporation
Forest City Ely, Inc.
100


3/11/1996
NY
Corporation
Forest City Felix, Inc.
100


12/17/1996
NY
Corporation
Forest City Finance Corporation
100


6/2/1988
OH
Corporation
Forest City Flatbush, Inc.
100


3/25/1996
NY
Corporation
Forest City Fulton Street Building, Inc.
100


3/14/1989
NY
Corporation
Forest City Galaxy, Inc.
100


3/7/1994
NV
Corporation
Forest City Grand Avenue, Inc.
100


6/26/1996
NY
Corporation
Forest City Grant Liberty Associates
99


12/15/1983
PA
Limited Partnership
Forest City Hunting Park, Inc.
100


3/14/1995
PA
Corporation
Forest City International Plaza Corp.
100


9/2/1981
OH
Corporation




--------------------------------------------------------------------------------



FCRPC Active Subs - January 31, 2013

Subsidiary
% Interest Directly Held by FCRPC
Date Acquired
Jurisdiction Code
Entity Type
Forest City Loan, LLC
1


3/1/2011
DE
Limited Liability Company
Forest City LV Boulevard, Inc.
100


8/14/1996
NV
Corporation
Forest City Mercy Campus, Inc.
100


6/21/2005
OH
Corporation
Forest City Metrotech Corp.
100


9/30/1985
OH
Corporation
Forest City N. Y., Inc.
100


3/9/1989
NY
Corporation
Forest City N.Y. Group, Inc.
100


7/22/1998
NY
Corporation
Forest City New York Member, LLC
100


11/19/2012
NY
Limited Liability Company
Forest City Park Manor, Inc.
100


11/18/1987
OH
Corporation
Forest City Peripheral Land, Inc.
100


8/24/1989
DE
Corporation
Forest City Pierrepont, Inc.
100


6/25/1985
NY
Corporation
Forest City Pittsburgh Land, Inc.
100


8/24/1989
DE
Corporation
Forest City Residential Group, Inc.
100


3/5/1997
OH
Corporation
Forest City Residential Group, LLC
100


10/1/2012
DE
Limited Liability Company
Forest City Richmond, Inc.
100


5/7/1996
NY
Corporation
Forest City Robinson Mall, Inc.
100


8/24/1989
DE
Corporation
Forest City S.I.A.C. Building, Inc.
100


11/24/1986
NY
Corporation
Forest City San Vicente Corp.
100


6/5/1979
OH
Corporation
Forest City Security Services, LLC
100


10/25/2011
DE
Limited Liability Company
Forest City Sound View Associates
99


1/16/1979
CT
Limited Partnership
Forest City Station Square, Inc.
100


5/19/1994
PA
Corporation
Forest City Sustainable Resources, LLC
100


11/10/2009
OH
Limited Liability Company
Forest City Tech Place, Inc.
100


3/1/1993
NY
Corporation
Forest City Texas, Inc.
100


3/18/2011
DE
Corporation
Forest City Tilden, Inc.
100


7/7/1993
NY
Corporation
Forest City University Park Food Services, Inc.
100


6/2/1992
OH
Corporation
Forest City Waring, Inc.
100


3/7/1996
NY
Corporation
Forest City Washington, Inc.
100


6/13/2002
DC
Corporation
Franklin Town Towers Associates
99


5/21/1997
PA
Limited Partnership
Garfield Mall Associates
75


 
OH
General Partnership
GG Natural Gas, LLC
50


1/24/2008
OH
Limited Liability Company
HAI/FCD Partnership
99


1/1/1978
CA
General Partnership
Halle Garage Investments, LLC
100


7/31/2009
OH
Limited Liability Company
Halle Investments, LLC
100


7/20/2009
OH
Limited Liability Company
In Town Hotels, Inc.
100


1/31/1980
OH
Corporation
In Town Parking, Inc.
100


4/13/1982
OH
Corporation
In Town Shopping Center, Inc.
100


6/2/1981
OH
Corporation




--------------------------------------------------------------------------------



FCRPC Active Subs - January 31, 2013

Subsidiary
% Interest Directly Held by FCRPC
Date Acquired
Jurisdiction Code
Entity Type
Independence Place Associates, L.L.C.
50


5/12/1999
OH
Limited Liability Company
Manhattan Mall Company, LLC
98


11/1/2001
KS
General Partnership
New Liberty Center Partnership
50


8/15/2012
PA
Limited Partnership
Oracle-Wetmore Co. Limited Partnership
1.19


1/1/1978
AZ
Limited Partnership
Playhouse Square Investment, Inc.
100


12/17/1980
OH
Corporation
Post Office Building Co.
78


9/12/1983
OH
Corporation
RM Member, LLC
80


12/13/2004
CA
Limited Liability Company
Rolling Acres Properties Co. Limited Partnership
27.57


6/14/2007
OH
Limited Partnership
T.C. Avenue, Inc. F/K/A F.C. Parklabrea Towers, Inc.
100


7/16/1986
OH
Corporation
Terminal Investments, Inc.
100


10/19/1982
OH
Corporation
Tower City Expansion, Inc.
100


10/25/1991
OH
Corporation
Tower City Hotel Associates Limited Partnership
95


9/22/2005
DE
Limited Partnership
Tower City Land Corporation
100


12/4/1985
OH
Corporation
Tower City Properties Ltd.
50


3/24/1980
OH
Limited Partnership
Tower City Riverview Company
100


10/6/1989
OH
Corporation
Tower City Skylight Tower, Inc.
100


3/17/1989
OH
Corporation
Tower Energy, Inc.
100


4/28/1989
OH
Corporation
Tower Hotels, Inc.
100


7/29/1983
OH
Corporation
Tusar, Inc.
100


2/22/1978
OH
Corporation
WBA Woodlake, L.L.C.
99


7/27/1998
MI
Limited Liability Company
Whiteacres Loan Acquisition, LLC
100


7/13/2012
DE
Limited Liability Company








--------------------------------------------------------------------------------




PLEDGE AGREEMENT - EXHIBIT B
Property List - 1/15/13 **
 
 
 
 
 
COMMERCIAL GROUP
 
 
 
 
OFFICE BUILDINGS
 
 
 
 
 
Fee Owner or Ground Lessee
FCRPC Subsidiary
Location
State
Consolidated Office Buildings
 
 
 
 
2 Hanson Place
FC Hanson Office Associates, LLC
F.C. Member, Inc. and Forest City Master Associates III, LLC*
Brooklyn, NY
NY
3055 Roslyn (formerly Stapleton Medical Office Building)
FC Stapleton III, LLC
Forest City Residential Group, Inc.
Denver, CO
CO
4930 Oakton a/k/a Resurrection Health Care Building
FC 4930 Oakton LLC
Forest City Commercial Group, Inc.
Skokie, IL
IL
Ballston Common Office Center
Ballston Office Center, LLC
Chapel Hill Apartments, Ltd.
Arlington, VA
VA
Colorado Studios
FC Stapleton III, LLC
Forest City Residential Group, Inc.
Denver, CO
CO
Commerce Court
Commerce Court, LLC
Forest City N.Y. Group, Inc.
Pittsburg, PA
PA
Edgeworth Building
FC Edgeworth Lessor, LLC
Forest City Commercial Group, Inc.
Richmond, VA
VA
Eleven MetroTech Center
Forest City Tech Place Associates II, LLC
Forest City Tech Place, Inc. and Forest City Master Associates III, LLC*
Brooklyn, NY
NY
Fifteen MetroTech Center
Forest City Myrtle Associates, LLC
F.C. Member Inc. and Forest City Master Associates III, LLC*
Brooklyn, NY
NY
Halle Building
a) Halle Office Building Limited Partnership, (b) S & R Playhouse Realty Company
(a) FC LH (b) Halle Investments LLC and Playhouse Square Investment, Inc.
Cleveland, OH
OH
Harlem Center
Harlem Center Office, LLC
Forest City Master Associates III, LLC* and Forest City Commercial Holdings,
Inc.
Manhattan, NY
NY
Higbee Building
Forest Bay Tower City, LLC
Forest Bay, Inc.
Cleveland, OH
OH
Illinois Science and Technology Park
 
 
 
 
- Building A
FC 4901 Searle, LLC
Forest City Commercial Group, Inc.
Skokie, IL
IL
- Building J
FC Skokie SPE, LLC
Forest City Commercial Group, Inc.
Skokie, IL
IL
- Building P
FC Skokie SPE, LLC
Forest City Commercial Group, Inc.
Skokie, IL
IL
- Building Q
FC Skokie SPE, LLC
Forest City Commercial Group, Inc.
Skokie, IL
IL
Johns Hopkins - 855 North Wolfe Street
855 N. WOLFE STREET, LLC
Forest City Commercial Group, Inc.
East Baltimore, MD
MD
New York Times
FC Eighth Ave., LLC
Forest City N.Y. Group, Inc. and FC 8 South, Inc.
Manhattan, NY
NY
Nine MetroTech Center North
FC Flatbush Associates II, LLC
Forest City Flatbush, Inc. and Forest City Master Associates III, LLC*
Brooklyn, NY
NY
One MetroTech Center
Forest City Jay Street Associates, L.P.
Forest City B.U.G. Building, Inc., Forest City Commercial Holdings, Inc. and
Forest City Master Associates III, LLC*
Brooklyn, NY
NY
One Pierrepont Plaza
Forest City Pierrepont Associates
Forest City Pierrepont, Inc. and Forest City Master Associates III, LLC*
Brooklyn, NY
NY
Post Office Plaza
Post Office Plaza Limited Partnership
Forest City Commercial Group, Inc.
Cleveland, OH
OH
Richmond Office Park
(a) FC Richmond I, LLC, (b) FC Richmond II, LLC, (c) Highland II, L.L.C., and
(d) Hillcrest Investments, LLC
(a) Canton Centre Mall Limited Partnership, (b) F.C. Fireland, Inc., (c) F.C.
Fireland, Inc. and (d) Canton Centre Mall Limited Partnership
Richmond, VA
VA
Skylight Office Tower
Skylight Office Tower SPE, LLC
Forest City Skylight Tower, Inc.
Cleveland, OH
OH
Ten MetroTech Center
625 Fulton Associates, LLC
Forest City Fulton Street Building, Inc. and Forest City Master Associates III,
LLC*
Brooklyn, NY
NY




--------------------------------------------------------------------------------




PLEDGE AGREEMENT - EXHIBIT B
Terminal Tower
Terminal Tower SPE, LLC
Terminal Investments, Inc.
Cleveland, OH
OH
Twelve MetroTech Center
330 Jay Office Associates, LLC
Forest City Commercial Holdings, Inc.
Brooklyn, NY
NY
Two MetroTech Center
Forest City Bridge Street Associates II, LLC
Forest City S.I.A.C. Building, Inc., Forest City Commercial Holdings, Inc. and
Forest City Master Associates III, LLC*
Brooklyn, NY
NY
University of Pennsylvania
PB 31st Street, LLC
Forest City Equity Services, Inc.
Philadelphia, PA
PA
 
 
 
 
 
 
 
 
 
 
Unconsolidated Office Buildings
 
 
 
 
35 Landsdowne Street
UP 35 Landsdowne, LLC
Forest City Commercial Group, Inc.
Cambridge, MA
MA
350 Massachusetts Ave
University Park Phase II Limited Partnership
FC University Park II, Inc.
Cambridge, MA
MA
40 Landsdowne Street
Forest City 40 Landsdowne, LLC
Forest City Commercial Group, Inc.
Cambridge, MA
MA
45/75 Sidney Street
UP 45/75 Sidney, LLC
Forest City Commercial Group, Inc.
Cambridge, MA
MA
65/80 Landsdowne Street
UP 65/80 Landsowne, LLC
Forest City Commercial Group, Inc.
Cambridge, MA
MA
818 Mission Street
(a) FC 816-818 Mission Street LLC (b) Westfield 816-818 Mission Street, LLC
(a) Forest City Rental Properties Corporation
San Francisco, CA
CA
88 Sidney Street
Forest City 88 Sidney Street, LLC
Forest City Commercial Group, Inc.
Cambridge, MA
MA
Bulletin Building
Bulletin Building Owner, LLC
Forest City Commercial Group, Inc.
San Francisco, CA
CA
Clark Building
Thirty-Eight Sidney Street Limited Partnership
Forest City Commercial Group, Inc.
Cambridge, MA
MA
Enterprise Place
Enterprise Operating Co., LLC
Forest City Commercial Group, Inc.
Beachwood, OH
OH
Jackson Building
UP 26 Landsdowne, LLC
Forest City Commercial Group, Inc.
Cambridge, MA
MA
Liberty Center
Liberty Center Venture
Forest City Grant Liberty Associates and F.C. Liberty, Inc.
Pittsburgh, PA
PA
Mesa del Sol - 5600 University SE (formerly Advent Solar)
MDelS, LLC
Forest City Commercial Group, Inc.
Albuquerque, NM
NM
Mesa del Sol - Aperture Center (Town Center)
Mesa-Towncenter Building #1, LLC
Forest City Commercial Group, Inc.
Albuquerque, NM
NM
Mesa del Sol - Fidelity
Mesa-Innovation Park Building 2, LLC
Forest City Commercial Group, Inc.
Albuquerque, NM
NM
Richards Building
UP 64 Sidney Street, LLC
Forest City Commercial Group, Inc.
Cambridge, MA
MA
Signature Square I
Signature Square SPE, LLC
Forest City Commercial Group, Inc.
Beachwood, OH
OH
Signature Square II
Signature Square SPE, LLC
Forest City Commercial Group, Inc.
Beachwood, OH
OH
 
 
 
 
 




--------------------------------------------------------------------------------




PLEDGE AGREEMENT - EXHIBIT B
COMMERCIAL GROUP
 
 
 
 
RETAIL CENTERS
 
 
 
 
 
Fee Owner or Ground Lessee
FCRPC Subsidiary
Location
State
Consolidated Regional Malls
 
 
 
 
Antelope Valley Mall
Antelope Valley Mall, LLC
Forest City Antelope Valley, Inc.
Palmdale, CA
CA
Ballston Common Mall
FC Ballston Common, LLC
Ballston Development Corporation
Arlington, VA
VA
Galleria at Sunset
BPC Henderson, LLC
Forest City N.Y. Group, Inc.
Henderson, NV
NV
Mall at Robinson
Robinson Mall - JCP Associates, LTD.
Forest City Robinson Mall, Inc.
Pittsburgh, PA
PA
Northfield at Stapleton
Stapleton North Town, LLC
WBA Woodlake, L.L.C. and Forest City Residential Group, Inc.
Denver, CO
CO
Orchard Town Center
FC Orchard Town Center, Inc.
Forest City Commercial Group, Inc.
Westminster, CO
CO
Promenade Bolingbrook
(a) FC Janes Park, LLC, (b) Forest City Bolingbrook, LLC. (c) FC Bolingbrook,
Inc.
(a) FC Manhattan Inc. (b) Forest City Commercial Group, Inc. (c) Forest City
Commercial Group, Inc.
Bolingbrook, IL
IL
Promenade in Temecula
Temecula Towne Center Associates, L.P.
F.C. Temecula, Inc.
Temecula, CA
CA
Ridge Hill
FC Yonkers Associates, LLC
F.C. Member, Inc.
Yonkers, NY
NY
Shops at Wiregrass
Goodforest LLC
Forest City Commercial Group, Inc.
Tampa, FL
FL
Short Pump Town Center
Short Pump Town Center, LLC
F.C. Short Pump Land Investment, Inc.
Richmond, VA
VA
South Bay Galleria
South Bay Center SPE, LLC
Tusar, Inc. GP and Forest City Rental Properties Corporation LP
Redondo Beach, CA
CA
Victoria Gardens
(a) Victoria Garden Mall, LLC (b) Rancho BP, LLC
(a) Chapel Hill Mall, Ltd (b) Forest City Commercial Group, Inc.
Rancho Cucamonga, CA
CA
 
 
 
 
 
 
 
 
 
 
Consolidated Specialty Retail Centers
 
 
 
Atlantic Center Site V
FC Pacific Associates, LLC
FC Pacific, Inc., Forest City Commercial Holdings, Inc. and Forest City Master
Associates III, LLC*
Brooklyn, NY
NY
Avenue at Tower City Center
Tower City Avenue, LLC
T.C. Avenue, Inc., Tower City Land Corp. and Tower City Properties Ltd.
Cleveland, OH
OH
Brooklyn Commons
FC Gowanus Associates, LLC
F.C. Member, Inc. and Forest City Master Associates III, LLC*
Brooklyn, NY
NY
East 29th Avenue Town Center
Town Center Rental, LLC
Forest City Residential Group, Inc.
Denver, CO
CO
Market at Tobacco Row
Forest City Grocery, LLC
Forest City Residential Group, Inc.
Richmond, VA
VA
Quartermaster Plaza
(a) FC Quartermaster Associates L.P. (b) FC Quartermaster Associates II, L.P.
(c) FC Quartermaster Associates III, L.P.
(a) Forest City Commercial Holdings, Inc. and *Forest City Commercial Holdings,
Inc. (b) Forest City Commercial Holdings, Inc. and Forest City Master Associates
III, LLC* (c) Forest City Commercial Holdings, Inc. and Forest City Master
Associates III, LLC*
Philadelphia, PA
PA
Station Square
Forest City Station Square Associates, Freight House Operating Ltd. And Forest
City Bessemer Court Associates
(a) FC Pittsburgh Inc. and Forest City Station Square, Inc. (b) Forest City
Commercial Group, Inc. (c) FC Pittsburgh, Inc. and Forest City Station Square,
Inc.
Pittsburgh, PA
PA
The Yards - Boiler Maker +
FC Boiler Maker, LLC
Forest City Commercial Group, Inc.
Washington
DC
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




PLEDGE AGREEMENT - EXHIBIT B
COMMERCIAL GROUP
 
 
 
 
RETAIL CENTERS
 
 
 
 
 
Fee Owner or Ground Lessee
FCRPC Subsidiary
Location
State
Unconsolidated Regional Malls
 
 
 
 
Boulevard Mall
Boulevard Mall SPE, LLC
FCRPC/Niasher, Inc. and Forest City Rental Properties Corporation
Amherst, NY
NY
Charleston Town Center
Charleston Town Center SPE, LLC
In Town Shopping Center, Inc.
Charleston, WV
WV
Mall at Stonecrest
Stonecrest Mall SPE, LLC
F.C. Stonecrest Mall, Inc.
Atlanta, GA
GA
San Francisco Centre
Emporium Mall LLC
Forest City Commercial Group, Inc.
San Francisco, CA
CA
 
 
 
 
 
 
 
 
 
 
Unconsolidated Specialty Retail Centers
 
 
 
42nd Street
FC 42nd Street Associates, L.P.
Forest City Commercial Holdings, Inc., Forest City 42nd Street, Inc. and Forest
City Master Associates III, LLC*
Manhattan, NY
NY
Atlantic Center
Atlantic Center Fort Greene Associates, L.P.
Atlantic Center Fort Greene, Inc., Forest City Commercial Holdings, Inc. and
Forest City Master Associates III, LLC*
Brooklyn, NY
NY
Atlantic Terminal
FC Hanson Associates, LLC
FC Member, Inc. and Forest City Master Associates III, LLC*
Brooklyn, NY
NY
Bruckner Boulevard
FC Bruckner Associates, L.P.
Forest City Bruckner, Inc., Forest City Commercial Holdings, Inc. and Forest
City Master Associates III, LLC*
Bronx, NY
NY
Columbia Park Center
FC/Treeco Columbia Park, LLC
F.C. Member, Inc., Forest City Commercial Holdings, Inc. and Forest City Master
Associates III, LLC*
North Bergen, NJ
NJ
Court Street
FC Court Street Associates, LLC
F.C. Member, Inc., Forest City Commercial Holdings, Inc. and Forest City Master
Associates III, LLC*
Brooklyn, NY
NY
Eastchester
FC Castle Center Associates II, LLC
F.C. Member Inc., Forest City Commercial Holdings, Inc. and *Forest City
Commercial Holdings, Inc.
Bronx, NY
NY
East River Plaza
Tiago Holdings, LLC
F.C. Member, Inc.
Manhattan, NY
NY
Forest Avenue
FC Forest Avenue Associates, LLC
FC Member Inc., Forest City Commercial Holdings, Inc. and Forest City Master
Associates III, LLC*
Staten Island, NY
NY
Golden Gate
Golden Gate Shopping Center LTD
Golden Gate Shopping Center, Ltd.
Mayfield Hts., OH
OH
Gun Hill Road
(a) FC Ely Associates, L.P. (b) FC Waring Associates, L.P.
(a) Forest City Ely Inc., Forest City Commercial Holdings, Inc. and Forest City
Master Associates III, LLC* (b) Forest City Waring Inc., Forest City Commercial
Holdings, Inc. and Forest City Master Associates III, LLC*
Bronx, NY
NY
Harlem Center
Harlem Center, LLC
Forest City Commercial Holdings, Inc. and Forest City Master Associates III,
LLC*
Manhattan, NY
NY
Kaufman Studios
FC Steinway Street Associates II, LLC
F.C. Member Inc., Forest City Commercial Holdings, Inc. and Forest City Master
Associates III, LLC*
Queens, NY
NY
Marketplace at Riverpark
CCRP, a California limited partnership
Forest City Commercial Group, Inc.
Fresno, CA
CA
Northern Boulevard
FC Northern Associates II, LLC
FC Northern Boulevard, Inc., Forest City Commercial Holdings, Inc. and Forest
City Master Associates III, LLC*
Queens, NY
NY
Plaza at Robinson Town Center
Park Associates
Forest City Park Manor, Inc.
Pittsburgh, PA
PA




--------------------------------------------------------------------------------




PLEDGE AGREEMENT - EXHIBIT B
Queens Place
FC Queens Place Associates, LLC
Forest City Bluffside Corporation, Forest City Residential Group, Inc. and
Forest City Master Associates III, LLC*
Queens, NY
NY
Richmond Avenue
FC Richmond Associates, L.P.
Forest City Richmond Inc., Forest City Commercial Holdings, and Forest City
Master Associates III, LLC*
Staten Island, NY
NY
 
 
 
 
 
 
 
 
 
 
COMMERCIAL GROUP
 
 
 
 
HOTELS
 
 
 
 
 
Fee Owner or Ground Lessee
FCRPC Subsidiary
Location
State
 
 
 
 
 
Consolidated Hotels
 
 
 
 
Sheraton Station Square
Forest City San Vincente Corp.
Forest City San Vincente Corp.
Pittsburgh, PA
PA
 
 
 
 
 
 
 
 
 
 
Unconsolidated Hotels
 
 
 
 
Westin Convention Center
Liberty Center Venture
F.C. Liberty Inc.
Pittsburgh, PA
PA
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




PLEDGE AGREEMENT - EXHIBIT B
RESIDENTIAL GROUP
 
 
 
 
APARTMENTS
 
 
 
 
 
Fee Owner or Ground Lessee
FCRPC Subsidiary
Location
State
Consolidated Apartments
 
 
 
 
Aster Northfield Apartments
FCS Residential III, LLC
Forest City Residential Group, Inc.
Denver, CO
CO
100 Landsdowne Street
FC 100 Landsdowne Street, LLC
Forest City Residential Group, Inc.
Cambridge, MA
MA
1251 S. Michigan
FC Central Station Senior, LLC
Forest City Central Station, Inc. and Forest City Residential Group, Inc.
Chicago, IL
IL
American Cigar Company
F.C. Philip Morris L.P.
Forest City Residential Group, Inc.
Richmond, VA
VA
Ashton Mill
FC Ashton Mill Lessor, LLC
Forest City Residential Group, Inc.
Cumberland, RI
RI
Botanica II
Botanica II, LLC
Forest City Residential Group, Inc.
Denver, CO
CO
Brookview Place
Brookview Place Associates, Ltd.
Forest City Residential Group, Inc.
Dayton, OH
OH
Cameron Kinney
FC Cameron Kinney, LLC
Forest City Residential Group, Inc.
Richmond, VA
VA
Cedar Place
Cedarplace Associates Limited Partnership
Forest City Residential Group, Inc.
Lansing, MI
MI
Consolidated-Carolina
F.C. Consolidated Lessor, L.L.C.
Forest City Residential Group, Inc.
Richmond, VA
VA
Cutter's Ridge at Tobacco Row
Tobacco Row TownHouses, LLC, F/K/A Tobacco Row Land II, LLC
Forest City Residential Group, Inc.
Richmond, VA
VA
Drake
F.C. Drake Associates, L.P.
Forest City Residential Group, Inc.
Philadelphia, PA
PA
Eastbridge (a/k/a Botanica Eastbridge)
FCS Residential II, LLC
Forest City Residential Group, Inc.
Denver, CO
CO
Easthaven at the Village
Village Green of Beachwood Limited Partnership
Forest City Residential Group, Inc.
Beachwood, OH
OH
Foundry Lofts
SEFC 160, LLC
Forest City Residential Group, Inc.
Washington , D.C.
DC
Grand Lowry Lofts
National Grand Lowry Lofts Associates, LP
Forest City Residential Group, Inc.
Denver, CO
CO
Hamel Mill Lofts
FC HH F/K/A FC Haverhill, LLC
Forest City Residential Group, Inc.
Haverhill, MA
MA
Heritage
FC Cortez Hill Associates, L.P.
Forest City Residential Group, Inc.
San Diego, CA
CA
Independence Place I
Independence Place Associates, L.L.C.
Forest City Rental Properties Corporation
Parma Hts., OH
OH
Independence Place II
Parmatown Woods, LTD
Forest City Residential Group, Inc.
Parma Hts., OH
OH
Kennedy Biscuit Lofts
Kennedy Lofts Associates Limited Partnership
Forest City Residential Group, Inc.
Cambridge, MA
MA
Knolls
F.C. Orange Associates, L.P.
Forest City Residential Group, Inc.
Orange, CA
CA
Loft 23
FC 23 Sidney Street LLC
Forest City Residential Group, Inc.
Cambridge, MA
MA
Lofts at 1835 Arch
FC Bell Associates, L.P.
Forest City Residential Group, Inc.
Philadelphia, PA
PA
Lucky Strike
FC Lucky Strike Lessor, LLC
Forest City Residential Group, Inc.
Richmond, VA
VA
Mercantile Place on Main (formerly Dallas Mercantile)
FC Merc Complex, L.P.
Forest City Residential Group, Inc.
Dallas, TX
TX
Metro 417
FC Subway Terminal Lessor, L.P.
Forest City Residential Group, Inc.
Los Angeles, CA
CA
Metropolitan
Forest City Southpark Two, Inc.
Forest City Residential Group, Inc.
Los Angeles, CA
CA
Midtown Towers
F.C. Midtown, LLC
Forest City Residential Group, Inc.
Parma, OH
OH
Millender Center
Millender Center Associates Limited Partnership
Forest City Residential Group, Inc.
Detroit, MI
MI
Museum Towers
Franklin Town Towers Associates
Forest City Residential Group, Inc.
Philadelphia, PA
PA




--------------------------------------------------------------------------------




PLEDGE AGREEMENT - EXHIBIT B
North Church Towers - Bldg. I
North Church Towers I, LLC
Forest City Residential Group, Inc.
Parma Hts., OH
OH
North Church Towers - Bldg. II
North Church Towers II, LLC
Forest City Residential Group, Inc.
Parma Hts., OH
OH
One Franklintown
Forest City Franklin Town Corp.
Forest City Residential Group, Inc.
Philadelphia, PA
PA
Parmatown Towers and Gardens
F.C. Parmatown Associates, L.P.
Forest City Residential Group, Inc.
Parma, OH
OH
Pavilion
F.C. Harris Pavilion Apartments Limited Partnership
Forest City Residential Group, Inc.
Chicago, IL
IL
Perrytown
Perrytown Place Associates
Forest City Residential Group, Inc.
Pittsburgh, PA
PA
Presidio Landmark
FC Presidio PHSH Lessor, LLC
Forest City Residential Group, Inc.
San Francisco, CA
CA
Queenswood
Queenswood Associates, L.P.
Forest City Residential Group, Inc. and Forest City Master Associates III, LLC*
Corona, NY
NY
Sky55
FC Central Station Residential, LLC
Forest City Central Station, Inc. and Forest City Residential Group, Inc.
Chicago, IL
IL
The Aster Town Center
FCS Residential I, LLC
Forest City Residential Group, Ic.
Denver, CO
CO
Town Center (Crescent Flats )
FC 29th Avenue Town Center, LLC
Forest City Residential Group, Inc.
Denver, CO
CO
Town Center (Botanica on the Green)
FC 29th Avenue Town Center, LLC
Forest City Residential Group, Inc.
Denver, CO
CO
Wilson Building
FC WP Building, LLC
Forest City Residential Group, Inc.
Dallas, TX
TX
 
 
 
 
 
 
 
 
 
 
Consolidated Supported Living Apartments
 
 
 
 
Forest Trace
SG Forest Trace SPE, LLC
Forest City Bluffside Corporation, Forest City Residential Group, Inc. and
Forest City Master Associates III, LLC*
Lauderhill, FL
FL
 
 
 
 
 




--------------------------------------------------------------------------------




PLEDGE AGREEMENT - EXHIBIT B
APARTMENTS (continued)
 
 
 
 
 
Fee Owner or Ground Lessee
FCRPC Subsidiary
Location
State
Unconsolidated Apartments
 
 
 
 
8 Spruce Street (f/k/a Beekman)
FC 8 Spruce Street Residential, LLC
Forest City Tilden, Inc.
Manhattan, NY
NY
Arbor Glen
Twinsburg Residential Associates
Forest City Residential Group, Inc.
Twinsburg, OH
OH
Atlantic Yards B2 +
Atlantic Yards B2 Owner, LLC
F.C. Member, Inc. and Forest City Commercial Holdings, Inc.
Brooklyn. NY
NY
Barrington Place
Barrington Apartments, LLC
Forest City Residential Group, Inc.
Raleigh, NC
NC
Bayside Village
Bayside Village Associates
Forest City Residential Group, Inc.
San Francisco, CA
CA
Big Creek
Big Creek Apartments I, L.L.C., Big Creek Apartments II, LLC and Big Creek
Apartments, Ltd.
Forest City Residential Group, Inc.
Parma Hts., OH
OH
Camelot
Camelot Apartments, LLC
Forest City Rental Properties Corporation
Parma Hts., OH
OH
Cherry Tree
Cherry Tree Village
Forest City Residential Group, Inc.
Strongsville, OH
OH
Chestnut Lake
Chestnut Lake Apartments Limited Partnership
Forest City Rental Properties Corporation and Forest City Residential Group,
Inc.
Strongsville, OH
OH
Cobblestone Court Apartments
(1) Cobblestone Court Apartments, LLC and (2) Cobblestone Court Apartments I,
LLC
Forest City Residential Group, Inc.
Painesville, OH
OH
Colonial Grand
Colonial Grand, LLC
Forest City Residential Group, Inc.
Tampa, FL
FL
Coppertree
Park Plaza Apartments, LLC
Forest City Residential Group, Inc.
Mayfield Hts., OH
OH
Deer Run
Deer Run Apartments Limited
Forest City Residential Group, Inc. and Forest City Rental Properties
Corporation
Twinsburg, OH
OH
DKLB BKLN (formerly 80 DeKalb)
FC 80 DeKalb Associates, LLC
Forest City Fulton Street Building, Inc. and Forest City Master Associates III,
LLC*
Brooklyn. NY
NY
Eaton Ridge
Eaton Ridge, Ltd.
Doesn't sit under Forest City Rental Properties Corporation
Sagamore Hills, OH
OH
Fenimore Court
Fenimore Limited Dividend Housing Association
Forest City Residential Group, Inc.
Detroit, MI
MI
Fort Lincoln II
Fort Lincoln Senior Village II Limited Partnership
Forest City Residential Group, Inc.
Washington, D.C.
DC
Fort Lincoln III and IV
Fort Lincoln Senior Village III Limited Partnership
Forest City Rental Properties Corporation
Washington, D.C.
DC
Grand
Wisconsin Park Associates Limited Partnership
Forest City Residential Group, Inc.
North Bethesda, MD
MD
Hamptons
FCRP-Hamptons, LLC
Forest City Rental Properties Corporation
Beachwood, OH
OH
Hunter’s Hollow
Hunters Hollow Apartments, L.L.C.
Forest City Residential Group, Inc.
Strongsville, OH
OH
Legacy Arboretum
Echo Forest, LLC
Forest City Residential Group, Inc.
Charlotte, NC
NC
Legacy Crossroads
The Apartments at Crossroads, LLC
Forest City Residential Group, Inc.
Cary, NC
NC
Lenox Club
Lenox Club Limited Partnership
Forest City Residential Group, Inc.
Arlington, VA
VA
Lenox Park
F-C Harris Silver Spring Limited Partnership
Forest City Residential Group, Inc.
Silver Spring, MD
MD
Liberty Hills
Liberty Hill Apartments I, Ltd.
Forest City Rental Properties Corporation
Solon, OH
OH
Newport Landing
Newport Landing
Forest City Residential Group, Inc.
Coventry Township, OH
OH
Noble Towers
Noble Towers Associates
Forest City Residential Group, Inc.
Pittsburgh, PA
PA
Parkwood Village
Village in the Park
Forest City Residential Group, Inc.
Brunswick, OH
OH
Pine Ridge Valley
(1) Pine Ridge Valley Apartments-East, LLC, (2) Pine Ridge Apartments Co., II,
Ltd., (3) Pine Ridge Apartments Co. Limited Partnership and (4) Pine Ridge
Valley Apartments, Building H, LLC
(1) Forest City Rental Properties Corporation, (2) Forest City Rental Properties
Corporation, (3) Forest City Rental Properties Corporation and (4) Forest City
Rental Properties Corporation
Willoughby Hills, OH
OH
Residences at University Park
FC 91 Sidney Street, LLC
Forest City Residential Group, Inc.
Cambridge, MA
MA




--------------------------------------------------------------------------------




PLEDGE AGREEMENT - EXHIBIT B
Settler's Landing at Greentree
Settler's Landing at Greentree I, LLC and Settlers Landing at Greentree, LLC
Forest City Residential Group, Inc.
Streetsboro, OH
OH
Stratford Crossing
Stratford Crossings, Ltd.
Forest City Residential Group, Inc.
Wadsworth, OH
OH
Surfside Towers
Surfside Apartments, LLC
Forest City Residential Group, Inc. and Forest City Rental Properties
Corporation
Eastlake, OH
OH
Sutton Landing
Sutton Landing Apartments, Ltd.
Forest City Residential Group, Inc.
Brimfield, OH
OH
Tamarac
Tamarac Apartments, LLC
Forest City Residential Group, Inc.
Willoughby, OH
OH
Uptown Apartments
Uptown Housing Partners, LP
Forest City Residential Group, Inc.
Oakland, CA
CA
Westwood Reserve
Center Towers, Ltd.
Forest City Residential Group, Inc.
Tampa, FL
FL
Woodgate / Evergreen Farms
Olmsted Farms, Ltd.
Forest City Residential Group, Inc.
Olmsted Township, OH
OH
Worth Street
FC Foley Square Associates, LLC
Forest City Residential Group, Inc.
Manhattan, NY
NY
 
 
 
 
 
 
 
 
 
 
 
Fee Owner or Ground Lessee
FCRPC Subsidiary
Location
State
Unconsolidated Senior Housing Apartments
 
 
 
 
Autumn Ridge
Autumn Ridge Associate, LLC
Forest City Residential Group, Inc.
Sterling Heights, MI
MI
Bowin Place
Bowin Place Associates Limited Dividend Housing Association Limited Partnership
Forest City Residential Group, Inc.
Detroit, MI
MI
Brookpark Place
FC Brookpark Place LLC
Forest City Residential Group, Inc. and Forest City Rental Properties
Corporation
Wheeling, WV
WV
Buckeye Towers
Buckeye Towers, Ltd.
Forest City Residential Group, Inc.
New Boston, OH
OH
Burton Place
Burton Elderly Limited Dividend Housing Association Limited Partnership
Forest City Residential Group, Inc.
Burton, MI
MI
Cambridge Towers
Cambridge Tower Associates, LLC
Forest City Residential Group, Inc.
Detroit, MI
MI
Canton Towers
Canton Towers, Ltd.
Forest City Residential Group, Inc.
Canton, OH
OH
Carl D. Perkins
Douglas Towers, LTD
Forest City Residential Group, Inc.
Pikeville, KY
KY
Connellsville Towers
Connellsville Associates
Forest City Residential Group, Inc.
Connellsville, PA
PA
Coraopolis Towers
Coraopolis Towers
Forest City Residential Group, Inc.
Coraopolis, PA
PA
Donora Towers
Donora Towers
Forest City Residential Group, Inc.
Donora, PA
PA
Farmington Place
FC Farmington Place, LLC
Forest City Residential Group, Inc. and Forest City Rental Properties
Corporation
Farmington, MI
MI
Frenchtown Place
Frenchtown Place Associates Limited Dividend Housing Association
Forest City Residential Group, Inc.
Monroe, MI
MI
Glendora Gardens
Glendora Gardens Associates
Forest City Residential Group, Inc.
Glendora, CA
CA
Grove
Grove Associates
Forest City Residential Group, Inc.
Ontario, CA
CA
Lakeland
Lakeland Place Associates Limited Dividend Housing Association Limited
Partnership
Forest City Residential Group, Inc.
Waterford, MI
MI
Lima Towers
Lima Towers, Ltd.
Forest City Residential Group, Inc.
Lima, OH
OH
Miramar Towers
Miramar Towers, a California limited partnership
Forest City Residential Group, Inc.
Los Angeles, CA
CA
North Port Village
North Port Associates Limited Dividend Housing Association
Forest City Residential Group, Inc.
Port Huron, MI
MI
Nu Ken Towers (Citizen's Plaza)
New Kensington Towers Associates
Forest City Residential Group, Inc.
New Kensington, PA
PA
Oceanpointe Towers
Ocean View Towers Associates Limited Partnership
Forest City Residential Group, Inc.
Long Branch, NJ
NJ
Panorama Towers
HAI/FCD Partnership
Forest City Rental Properties Corporation
Panorama City, CA
CA




--------------------------------------------------------------------------------




PLEDGE AGREEMENT - EXHIBIT B
Park Place Towers
Park Place Tower Associates Limited Dividend Housing Association
Forest City Residential Group, Inc.
Mt. Clemens, MI
MI
Pine Grove Manor
Pine Grove Manor Associates Limited Dividend Housing Association
Forest City Residential Group, Inc.
Muskegon Township, MI
MI
Plymouth Square
FC Plymouth Square Village, LLC
Forest City Residential Group, Inc.
Detroit, MI
MI
Potomac Heights Village
Potomac Village Associates Limited Partnership
Forest City Residential Group, Inc.
Keyser, WV
WV
Riverside Towers
Riverside Towers, Ltd.
Forest City Residential Group, Inc.
Coshocton, OH
OH
Shippan Avenue
Forest City Sound View Associates
Forest City Residential Group, Inc. and Forest City Rental Properties
Corporation
Stamford, CT
CT
St. Mary's Villa
St. Mary's Villa Associates
Forest City Residential Group, Inc.
Newark, NJ
NJ
The Springs
La Mesa Springs Associates, a California Limited Partnership
Forest City Residential Group, Inc.
La Mesa, CA
CA
Tower 43
Kent Tower 43 Associates, Ltd.
Forest City Residential Group, Inc.
Kent, OH
OH
Towne Centre Place
Towne Center Place Associates Limited Dividend Housing Association
Forest City Residential Group, Inc.
Ypsilanti, MI
MI
Village Center
Village Center Associates Limited Dividend Housing Association
Forest City Residential Group, Inc.
Detroit, MI
MI
Village Square
FC Village Square LLC
Forest City Residential Group, Inc. and Forest City Rental Properties
Corporation
Williamsville, NY
NY
Ziegler Place
FC Ziegler Place, LLC
Forest City Rental Properties Corporation/Forest City Residential Group, Inc.
Livonia, MI
MI
 
 
 
 
 
Unconsolidated Military Housing
 
 
 
 
Air Force Academy
Air Force Academy Military Communities, LLC
Forest City Residential Group, Inc.
Colorado Springs, CO
CO
Midwest Millington
Midwest Family Housing, LLC
Forest City Residential Group, Inc.
Memphis, TN
TN
Navy Midwest
Midwest Military Communities, LLC
Forest City Residential Group, Inc.
Chicago, IL
IL
Ohana Military Communities, Hawaii Increment I
Ohana Military Communities, LLC
Forest City Residential Group, Inc.
Honolulu, HI
HI
Ohana Military Communities, Hawaii Increment II
Ohana Military Communities, LLC
Forest City Residential Group, Inc.
Honolulu, HI
HI
Ohana Military Communities, Hawaii Increment III
Ohana Military Communities, LLC
Forest City Residential Group, Inc.
Honolulu, HI
HI
Ohana Military Communities, Hawaii Increment IV
Ohana Military Communities, LLC
Forest City Residential Group, Inc.
Kaneohe, HI
HI
Pacific Northwest Communities
Pacific Northwest Communities, LLC
Forest City Residential Group, Inc.
Seattle, WA
WA
Southern Group - Arnold Air Force Base
Southern Group Military Communities, LLC
Forest City Residential Group, Inc.
Tullahoma
TN
Southern Group - Joint Base Charleston
Southern Group Military Communities, LLC
Forest City Residential Group, Inc.
Charleston
SC
Southern Group - Kessler Air Force Base
Southern Group Military Communities, LLC
Forest City Residential Group, Inc.
Biloxi
MS
Southern Group - Shaw Air force Base
Southern Group Military Communities, LLC
Forest City Residential Group, Inc.
Sumter
SC
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




PLEDGE AGREEMENT - EXHIBIT B
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 + Property under construction as of January 15, 2013.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*Forest City Master Associates, LLC ("Master III") holds an interest in the
property. Master III has Class A Common Units held by Bruce C. Ratner or
affiliates of Bruce C. Ratner and Class B Common Units held by affiliates of
Forest City Rental Properties Corporation. Forest City Commercial Holdings,
Inc., a subsidiary of Forest City Rental Properties Corporation, is the largest
holder of Class B Common Units and the managing member of Master III.
**Schedule updated on an annual basis. The next update will be on 1/31/13.




